NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 15 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RAUL RAMIREZ-ARELLANO,                          No.    15-71805

                Petitioner,                     Agency No. A200-245-204

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 12, 2022**

Before:      SCHROEDER, R. NELSON, and VANDYKE, Circuit Judges.

      Raul Ramirez-Arellano, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his applications for asylum,

withholding of removal, relief under the Convention Against Torture (“CAT”), and



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
cancellation of removal, and denying his motion for a continuance. Our

jurisdiction is governed by 8 U.S.C. § 1252. We review de novo the legal question

of whether a particular social group is cognizable, except to the extent that

deference is owed to the BIA’s interpretation of the governing statutes and

regulations. Conde Quevedo v. Barr, 947 F.3d 1238, 1241-42 (9th Cir. 2020). We

review for substantial evidence the agency’s factual findings. Id. at 1241. We

deny in part and dismiss in part the petition for review.

      The agency did not err in concluding that Ramirez-Arellano did not establish

membership in a cognizable particular social group. See Reyes v. Lynch, 842 F.3d

1125, 1131 (9th Cir. 2016) (in order to demonstrate membership in a particular

social group, “[t]he applicant must ‘establish that the group is (1) composed of

members who share a common immutable characteristic, (2) defined with

particularity, and (3) socially distinct within the society in question’” (quoting

Matter of M-E-V-G-, 26 I. & N. Dec. 227, 237 (BIA 2014))); see also Delgado-

Ortiz v. Holder, 600 F.3d 1148, 1151-52 (9th Cir. 2010) (proposed social group

“returning Mexicans from the United States” lacked particularity). Thus, Ramirez-

Arellano’s withholding of removal claim fails.

      We lack jurisdiction to consider Ramirez-Arellano’s contentions regarding

asylum, CAT relief, and the IJ’s denial of a continuance because he did not raise

those contentions to the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th


                                           2                                    15-71805
Cir. 2004) (petitioner must exhaust issues or claims in administrative proceedings

below).

      We lack jurisdiction to review the agency’s discretionary determination that

Ramirez-Arellano did not demonstrate exceptional and extremely unusual hardship

to a qualifying relative for purposes of cancellation of removal. See 8 U.S.C.

§ 1252(a)(2)(B); Patel v. Garland, 142 S. Ct. 1614, 1622-23 (2022) (review of any

judgment regarding the granting of enumerated relief is barred by 8 U.S.C.

§ 1252(a)(2)(B)(i)).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                   15-71805